DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application, claim 16 of 9/2/2022, has been further amended via MPEP (“changes are not substantive  (e.g., corrections of format errors or typographical errors)”, MPEP 714 II. E. penult. para: 2nd S) as follows, wherein [[brackets]] is deletion and underline is addition: 
Please further amend claim 16, line 6’s:
--a) generating a plurality of hyperspectral digital image of a print--
to:
--a) generating a plurality of hyperspectral digital [[image]] images of a print--.

End of Examiner’s Amendment.







Response to Amendment
The amendment received 9/2/2022. Claims 16-30 are pending, wherein claim 16 is further non-substantively amended via the above EXAMINER’S AMENDMENT.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 






As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.










This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A.	“at least one means for generating…
at least one means for calibrating…
at least one means for generating and storing…
at least one means for printing…
at least one means for determining…; and
at least one means for adapting/controlling”
in claim 27 via at least two examples from applicant’s clean-disclosure:









pages 27,28,29:
“The method according to the invention, as illustrated in figure 2, is a development of the method according to figure 1. A plurality of decorative prints and the respective generation of a hyperspectral image by means of ACMS are effected in the 
calibration. Provided that the values obtained here correspond to the similarity stipulations, this decoration is released for further processing. The creation of the calibrated decoration on the basis of hyperspectral digital images (D1/ACMS D1) is followed by the generation of a digital target image (F D1) with lower resolution in the range of 4 to 36 megapixels. For the online quality control method according to the invention, this digital target image is stored in a database and used for a rapid comparison in any further production of this decoration. In the present case, the digital target image (F-D1) was generated as a digital photograph. Digital actual images (F Pn D1) are generated from the production batches (Pn D1) at continuous time intervals. The digital actual images are recorded in each case under approximately identical conditions, in a manner largely shielded from variable external light influences, such as, for example, by means of a tube which is open only toward the object and in which the recording device and an illumination system that may be needed are positioned. The digital actual images (F Pn D1) are continuously subjected to a similarity comparison vis-a-vis the digital target image (F-D1). In this case, for example, one or more color values of the L*a*b* color space and/or of the L*C*ho
    PNG
    media_image1.png
    6
    5
    media_image1.png
    Greyscale
color space are determined and compared with one another. In the event of one or more color values of the digital actual images exceeding the predefined target value, which is 20%, for example, for the color values of the L*a*b* color space, it is possible to intervene in production and to influence the production process. This can be done manually. For this purpose, if corresponding deviations of color values occur, this is indicated to the operator of a production installation by means of a signal. This signal can be, for example, an acoustic signal or a visual signal in the form of signal luminaires or colored displays on the monitor of a process computer. A visual signal in the color green indicates for
example that no color deviations have been measured between the digital target image and the digital actual image. A visual signal in the color yellow indicates color deviations. However, the latter vary within a predefined tolerance range or below a predefined target value and there is no need for any intervention in the position process. A visual signal in the color red indicates color deviations which vary outside a predefined tolerance range or above a predefined target value. Here it is necessary for the operator of the production installation to intervene in the production process. By way of example, said operator can stop ongoing production or correct the printing for individual or a plurality of color channels such that color deviations occur only within the predefined tolerance range or below a predefined target value. Alternatively, if color deviations have been ascertained, an automatic adaptation of the decorative print can be effected by means of a process computer and corresponding control software, such that color deviations no longer occur or they are kept small enough that the color deviations occur only within a permissible tolerance range or below a predefined target value.” 


pages 8,9:
“A hyperspectral digital image of a print decoration can be generated by means of a hyperspectral system, such as with a hyperspectral camera, for example, or preferably by means of a hyperspectral scanner. The prior art discloses a corresponding method for generating hyperspectral images as ACMS® (Advanced Colour Measurement System). Hyperspectral systems have a multiplicity of detectors. A hyperspectral data cube having two spatial dimensions and one spectral dimension arises as a result of the recording. Four fundamental techniques are available for generating said hyperspectral data cube. By means of a so-called snapshot, the entire data set is supplied by a single detector output. In the case of spatial scanning, each detector output supplies the spectrum of a narrow strip of the original. In the case of spectral scanning, each detector output supplies a monochromatic, spatial map of the original. In the case of spatial spectral scanning, each detector output supplies a spectrally encoded, spatial map of the original. Regardless of which method is used when generating the hyperspectral image according to the invention, the summary above makes it clear that enormous amounts of data are generated in the course of generating a hyperspectral data cube. This has a disadvantageous effect on the use of these enormous amounts of data in the online quality control of decorative prints on substrate materials. The aim of the invention, therefore, is to provide an original of the printed decoration which, in the context of the online quality control, can be used to carry out a simple similarity comparison of specific properties, such as, for example, the colors of the decoration printed onto the substrate materials during production.”

; and 

B.	“at least one means for applying”	
				in claim 29 via an example from applicant’s disclosure:
page 26, 3rd paragraph:
“In one preferred embodiment, the apparatus according to the invention comprises at least one short-cycle press for pressing the substrate material provided with the print decoration and the protective layer arranged thereon.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 16 is an independent claim.
	Further regarding claim 16, the broadest reasonable interpretation of “, in the form of a digital photograph,” is “not…limiting” claim 16:
BRITISH DICTIONARY DEFINITIONS FOR COMMA
comma
noun
1	the punctuation mark(,) indicating a slight pause in the spoken sentence and used where there is a listing of items or to separate a nonrestrictive clause or phrase from a main clause

wherein “nonrestrictive” is defined:
BRITISH DICTIONARY DEFINITIONS FOR NONRESTRICTIVE
nonrestrictive
adjective
1	not restrictive or limiting

	Further regarding claim 16, line 9’s “generating and storing a digital target image, in the form of a digital photograph,” is interpreted as:
--generating and storing a digital target image[[,]] in the form of a digital photograph[[,]]--
such that the preposition “in” modifies or qualifies or describes the noun “image”.



Regarding dependent claim 27, dependent claim 27 is treated as if a Markush claim. Thus, both the claimed “adapting” and the claimed “controlling” have not been fully searched because “controlling” so happens to be present in the art regardless of the search.
Further regarding dependent claim 27, dependent claim 27, line 1,2’s commas “, configured to carry out a process for online quality control of print decors on substrates according to claim 16, ” are “to give order”a of a),b),c),d) e),f) and g), as shown in claim 16, to claim 27, as shown below with a),b),c),d) e),f) and g) are each given to each respective limitation of claim 27.
a	Dictionary.com:
comma
noun
1	the sign (,), a mark of punctuation used for indicating a division in a sentence, as in setting off a word, phrase, or clause, especially when such a division is accompanied by a slight pause or is to be noted in order to give order to the sequential elements of the sentence. It is also used to separate items in a list, to mark off thousands in numerals, to separate types or levels of information in bibliographic and other data, and, in Europe, as a decimal point.










27. (given order a), b), c),d), e), f), and g)) A device, configured to carry out a process for online quality control of print decors on substrates according to claim 16, the device comprising: 

a)	at least one means for generating the plurality of 

b)	at least one means for calibrating the print decor based on the average hyperspectral digital image generated from the plurality of hyperspectral digital images of the print decor; 5DF8581.DOCX4Application No. 16/972,140 Paper Dated: September 2, 2022 In Reply to USPTO Correspondence of June 6, 2022 Attorney Docket No. 04385-2006523 

c)	at least one means for generating and storing the digital target image of the print decor with a reduced resolution in the range of 4 to 36 megapixels in the

d)	at least one means for printing the at least one first print decor on the at least one first substrate; 

e)	at least one color scanner or a digital camera for generating and storing the at least one digital actual image of the printed decor on the at least one first substrate with a resolution in the range of 4 to 36 megapixels; 

f)	at least one means for determining color deviations between the digital target image and the digital actual image in the L*a*b or L*C*ho color space; and 

g)	at least one means for adapting/controlling the decor printing when printing
the at least one side of further substrates while forming the decorative layer in such a way that the color deviations in the L*a*b or L*C*ho color space between the digital target image and the digital actual image of the printed decors on the further substrates occur only below the predetermined nominal value.

Claims 28 and 29 are interpreted to depend on claim 27 which is interpreted to depend on claim 16 which is interpreted as said independent claim 16.






The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “the” in:
a)	“the decorative print”, claim 1:l.3; 
b)	“the L*a*b* color space”, claim 1:ll:19,20; & 
c)	“the L*C*h° color space”, claim 1:l.20
is interpreted in light of applicant’s disclosure and definition thereof wherein “(used to mark a noun as being used generically)” is “taken” as the meaning for the claimed “the” under MPEP 2111.01 III via Dictionary.com:
the1
definite article
5	(used to mark a noun as being used generically):
The dog is a quadruped.






The claimed “calibrating” (as in “calibrating the print décor” in claims 16 including 27) is interpreted in light of applicant’s disclosure and definition thereof wherein the following three definitions are “taken” as the meaning for the claimed “calibrating” under MPEP 2111.01 III via Dictionary.com:
calibrate
verb (used with object), cal·i·brat·ed, cal·i·brat·ing.
4	to plan or devise (something) carefully so as to have a precise use, application, appeal, etc.:
a sales strategy calibrated to rich investors.

BRITISH DICTIONARY DEFINITIONS FOR CALIBRATE
calibrate
verb (tr)
3	to determine the accuracy of (a measuring instrument, etc)

SCIENTIFIC DEFINITIONS FOR CALIBRATE

To check, adjust, or standardize a measuring instrument, usually by comparing it with an accepted model.












The claimed “in” (as in “,in the form of a digital photograph,” in claim 16) is interpreted in light of applicant’s disclosure (“It is preferred if the digital actual image is generated and stored in the form of a digital photograph.”: Substitute Specification ( Clean Copy), page 14, penultimate para, last S) and definition thereof wherein-- (used to indicate the medium, method, or instrument used to obtain a result or achieve an end) or (used to indicate object or purpose)--is “taken” as the meaning for the claimed “in” under MPEP 2111.01 III via Dictionary.com:
in, preposition
5	(used to indicate means):
sketched in ink; spoken in French.
8	(used to indicate object or purpose):
speaking in honor of the event.

wherein “preposition” is defined:
preposition1
noun Grammar.
1	any member of a class of words found in many languages that are used before nouns, pronouns, or other substantives to form phrases functioning as modifiers of verbs, nouns, or adjectives, and that typically express a spatial, temporal, or other relationship, as in, on, by, to, since.

wherein “means” is defined:
means, noun
1	(functioning as singular or plural) the medium, method, or instrument used to obtain a result or achieve an end: a means of communication

wherein “modifiers” is defined:
modifier, noun
2	Grammar.
a	a word, phrase, or sentence element that limits or qualifies the sense of another word, phrase, or element in the same construction.
b	the immediate constituent of an endocentric construction that is not the head.

wherein “qualifies” is defined:
qualify, verb (used with object), qual·i·fied, qual·i·fy·ing.
3	Grammar. to modify.

wherein “modify” is defined:
modify, verb (used with object), mod·i·fied, mod·i·fy·ing.
2	Grammar. (of a word, phrase, or clause) to stand in a syntactically subordinate relation to (another word, phrase, or clause), usually with particularizing meaning; be a modifier. In a good man, good modifies man.
The claimed “form” (as in “,in the form of a digital photograph,” in claim 16) is interpreted in light of applicant’s disclosure (“It is preferred if the digital actual image is generated and stored in the form of a digital photograph.”: Substitute Specification ( Clean Copy), page 14, penultimate para, last S) and definition thereof wherein “technique” is “taken” as the meaning for the claimed “form” under MPEP 2111.01 III via Dictionary.com:
form
noun
23	manner or method of performing something; technique:
The violin soloist displayed tremendous form.















Response to Arguments
Applicant’s arguments, see remarks, page 7 and 9, filed 9/2/2022, with respect to the objection of fig. 1 and the 35 USC 103 rejection regarding amended step c) of claim 16 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 16,17,18,19,20,22,23,25 and 26 has been withdrawn in the Office action of 6/6/2022, starting page 23. Thus, all rejections and the drawing objection are withdrawn. 
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Applicants state that claim 27 is an independent claim. The examiner respectfully disagrees in view of MPEP 608.01(n) III. 
TEST FOR PROPER DEPENDENCY:
“In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth (via claim 27, line 2’s “according to claim 16”), and 
(ii) then specify a further limitation (via “the average hyperspectral digital image” of claim 27:lines 5,6, modified (grammatically detailed below) by the claimed “generating” of claim 27, line 3, i.e., the generating average hyperspectral digital image) of the subject matter claimed (via claim 16, line 10’s “an average hyperspectral digital image”, previously claimed)
A claim (applicant’s claim 27) in dependent form shall be construed to incorporate by reference all the limitations of the claim (applicant’s claim 16) to which it refers.


Following the statute, the test as to whether a claim (said claim 27) is a proper dependent claim (applicant’s claim 27) is that it shall include every limitation of the claim (applicant’s claim 16) from which it (said claim 27) depends and specify a further limitation (via 35 USC 112(f)) of the subject matter claimed (in claim 16). For example, if claim 1 (claim 16) recites the combination of elements A, B, C, and D, (or claim 16’s a),b),c),d),e),f), and g)) a claim (said claim 27) reciting the structure (“substrates) of claim 1 (claim 16) in which D was omitted or replaced by E would not be a proper dependent claim (claim 27 is given all of said a)-g) and thus claim 27 is proper), even though it placed further limitations (via 35 USC 112(f)) on the remaining elements or added still other elements. A dependent claim (claims 27) does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation (via 35 USC 112(f)) added by the dependent claim (said claim 27).
The fact that a dependent claim (applicant’s claim 27), which is otherwise proper might relate to a separate invention that would require a separate search or be separately classified from the claim (applicant’s claim 16) on which it (claim 27) depends would not render it (claim 27) an improper dependent claim.
The fact that the independent (applicant’s claim 16) and dependent claims (applicant’s claim 27) are in different statutory classes (method of claim 16 and device of claim 27) does not, in itself, render the latter (device claim 27) improper. 



Thus, if claim 1 (applicant’s method claim 16) recites a specific product (claim 16, line 10: “an average hyperspectral digital image”), a claim (applicant’s device claim 27) for the method (claim 27 is device claim) of making (or generating) the product (claim 16, line 10: “an average hyperspectral digital image”) of claim 1 (or applicant’s method claim 16) in a particular manner (via 35 USC 112(f) as invoked in claim 27) would be a proper dependent claim (applicant’s 35 USC 112(f) device claim 27) since it (applicant’s 35 USC 112(f) device claim 27) further specifies (35 USC 112(f)) limitations relating to the method of making (via applicant’s claim 27, line 3’s “generating” and lines 5,6’s “the average hyperspectral digital image generated”) the product (claim 16, line 10: “an average hyperspectral digital image”) of claim 1 (or applicant’s method claim 16). 
Similarly, if claim 1 (applicant’s method claim 16) recites a method of (implicitly) making a product (via applicant’s method claim 16, lines 9,10: “generating…an average hyperspectral digital image”), a claim (applicant’s device claim 27) for a product made (via applicant’s method claim 16, line 12’s step c): “the average hyperspectral digital image” and the 35-USC-112(f)-device claim 27, lines 5,6: “the average hyperspectral digital image generated”) by1 the method of claim 1 (applicant’s method claim 16, lines 9,10’s implicitly “generating…an average hyperspectral digital image”) could be a proper dependent claim (applicant’s 35-USC-112(f)-device claim 27 that further specifies limitations relating to the method of making the product of method claim 16). 





On the other hand, if claim 1 (applicant’s method claim 16) recites a method of making (via said “generating…an average hyperspectral digital image”, method claim 1, lines 9,10) a specified product (said “an average hyperspectral digital image”), a claim (applicant’s 35-USC-112(f)-device claim 27) to the product (said “average hyperspectral digital image” of applicant’s method claim 16) set forth in claim 1 (said applicant’s method claim 16) would not be a proper dependent claim (said 35-USC-112(f)-device claim 27) if the product (said “the average hyperspectral digital image”) can be made (or generated as implied in said step c) of applicant’s method claim 16 or explicitly via “image generated”, claim 27, line 6) by a method2 (said a),b),c),d),e),f) and g) as discussed in Claim Interpretation) other than (however, there is no “other than” in claim 27 since device claim 27 overlaps with method claim 16) that recited in the base method claim (said applicant’s method claim 16), and thus, does not include (in contrast, applicant’s device claim 27 does include applicant’s method claim 16) the limitations (mapped to said a),b),c),d),e),f) and g) as discussed in Claim Interpretation) of the base claim (said applicant’s method claim 16).”








The following detailed grammatical analysis corresponds to said MPEP 608.01(n) III. TEST FOR PROPER DEPENDENCY.
 27. (Currently Amended) A device, configured to carry out a process for online quality control of print decors on substrates according to claim 16, the device comprising: 
at least one means for generating3 the plurality of 

at least one means for calibrating the print decor based on the average hyperspectral digital image4 generated from the plurality of hyperspectral digital images of the print decor; 

at least one means for generating and storing the digital target image of the print decor with a reduced resolution in the range of 4 to 36 megapixels 

at least one means for printing the at least one first print decor on the at least one first substrate; 

at least one color scanner or a digital camera for generating and storing the at least one digital actual image of the printed decor on the at least one first substrate with a resolution in the range of 4 to 36 megapixels; 

at least one means for determining color deviations between the digital target image and the digital actual image in the L*a*b or L*C*ho color space; and 

at least one means for adapting/controlling the decor printing when printing the at least one side of further substrates while forming the decorative layer in such a way that the color deviations in the L*a*b or L*C*ho color space between the digital target image and the digital actual image of the printed decors on the further substrates occur only below the predetermined nominal value.

    PNG
    media_image2.png
    580
    647
    media_image2.png
    Greyscale

	







	What if claim 27 is free of dependent claims via MPEP (MPEP 608.01(n) III. TEST FOR PROPER DEPENDENCY)?:
“The fact that the independent (device claim 27) and dependent claims (method claim 16) are in different statutory classes does not, in itself, render the latter (method claim 16) improper.

Thus, if claim 1 (device claim 27) recites a specific product (said average hyperspectral digital image), a claim (method claim 16) for the method of making the product of claim 1 (device claim 27) in a particular manner (claim 16 implicitly generates the average hyperspectral digital image; thus, implicitly generating is not a particular manner) would be a proper dependent claim (hence claim 16 is an improper dependent claim for implicitly generating the average hyperspectral image) since it (i.e., claim 16 does not) further specifies limitations relating to the method of making the product of claim 1 (device claim 27).

Similarly, if claim 1 (device claim 27) recites a method (said given order sequence a)-g)) of making a product (via said “average hyperspectral digital image generated”), a claim (method claim 16) for a product (said average hyperspectral digital image) made (or generated) by the method of claim 1 (device claim 27) could be a proper dependent claim (in contrast claim 16 does not further specify limitations relating to the method of making the product of device claim 27 because claim 16 is implicit regarding the generation of the average hyperspectral digital image, whereas claim 27, lines 5,6, explicitly says “the average hyperspectral digital image generated”). 

On the other hand, if claim 1 (device claim 27) recites a method (said given order of a)-g) from claim 16) of making a specified product (said average hyperspectral digital image), a claim (claim 16) to the product set forth in claim 1 (claim 27) would not be a proper dependent claim (claim 16) if the product can be made by a method (said a)-g)) other than (there is no other than a)-g); a)-g) is the only method or sequence common to both claims 16 and 27) that recited in the base method claim (claim 27), and thus, does not include (rather claim 16 does include claim 27) the limitations (mapped to said given a)-g) from claim 16 to claim 27) of the base claim (claim 27).”

Thus, based on the above, MPEP 608.01(n) III. TEST FOR PROPER DEPENDENCY, claim 27 is a dependent claim.

 

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as in applicant’s remarks of 9/2/2022, page 9, 3rd full paragraph regarding claim 16, limitation c).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramsing et al. (US Patent App. Pub. No.: US 2008/0247628 A1) is pertinent for teaching, regarding the claimed “converting the average hyperspectral digital image…having one resolution into an image…having another, reduced resolution in the range of 4 to 36 megapixels”:
a)	an average (“the average absolute intensity for all pixels in the difference image”, [0044]);
b)	reducing resolution (“resolution…reduce”, [0083] last S); and
c)	“from 1 pixels to 10 mega pixels”, [0084].
	


However, Ramsing does not teach said:
“converting the average hyperspectral digital image…having one resolution into an image…having another, reduced resolution in the range of 4 to 36 megapixels”.
Instead Ramsing teaches preferably reducing an image to “100 to 200 pixels” via [0138] 6th S:
“For example a reduction of the image size of all images in the time series so that each embryo has a diameter of 100 to 200 pixels is preferable as it tends to reduce the problems with alignment and put proper focus on cell division as opposed to organelle movement.”

Thus, reducing Ramsing’s image to the claimed range of 4 to 36 megapixels is improper hindsight of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “by” (Dictionary.com) preposition: in consequence, as a result, or on the basis of:
        We met by chance. We won the game by forfeit.
        2 “method” (Dictionary.com) noun: orderly or systematic arrangement, sequence, or the like.
        3 “expressing the…verb…result” of generate: (Dictionary.com) -ing
        1 a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”
        4 The claimed “the average hyperspectral digital image” of claim 16 is modified by the prepositional phrase “from the plurality of hyperspectral digital images of the print décor” which is the result of the claimed “generating” of claim 27, line 3 as printed in applicant’s claim set of 9/2/2022 (see below boxed-text with arrows).